











Exhibit 10.16

FIRST AMENDMENT TO
LEASE AGREEMENT

Dated as of November 22, 2002,

(amending the Lease Agreement,
dated as of
June 1, 2000)

between

INDIANOLA DG PROPERTY, LLC,
as the Lessor,

and

DOLLAR GENERAL CORPORATION,
as the Lessee.










Indexing Instructions:

Prepared by/return to:
Section 35, Township 19 North,

Douglas L. Wisner
Range 5 West,

Mayer, Brown, Rowe & Maw
Sunflower County, MS

1675 Broadway, New York, NY  10019


Telephone:  (212) 505-2500



















FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) dated as of November
22, 2002, by and between INDIANOLA DG PROPERTY, LLC, a Delaware limited
liability company, as the Lessor (the “Lessor”), and DOLLAR GENERAL CORPORATION,
a Tennessee corporation, as the Lessee (the “Lessee”) and is joined by
WILMINGTON TRUST COMPANY, a Delaware banking corporation, in its capacity as the
Agent (the “Agent”) for the Holders for the limited purposes provided below.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:

W I T N E S S E T H:

WHEREAS, FU/DG Indianola, LLC (“FU/DG”) and the Lessee have heretofore entered
into a certain Lease Agreement, dated as of June 1, 2000 (the “Lease
Agreement”); and

WHEREAS, FU/DG entered into that certain Assignment of Lease (as such term is
defined in the Lease Agreement; each capitalized term shall be defined in the
manner set forth below) pursuant to which FU/DG assigned to the Agent, for the
benefit of the Holders and the Head Lessor, certain of its rights under the
Lease Agreement; and

WHEREAS, FU/DG sold, transferred and conveyed all of its right, title and
interest in and to the Lease Agreement and the Property to Lessor on or about
December 19, 2001; and

WHEREAS, the Lessee requested the Lessor, the Holders and the Head Lessor to
grant certain waivers under the Assignment of Lease and the Note Purchase
Agreement and the Holders and the Head Lessor granted the waivers as set forth
in the Waiver Letter and the Head Lessor Waiver Letter, respectively, subject,
in each case, to the amendment of the Lease Agreement as set forth in the Waiver
Letter; and

WHEREAS, each of the parties hereto is willing, on the terms and subject to the
conditions hereinafter set forth, to amend the Lease Agreement upon the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1

Defined Terms.  Capitalized terms (whether or not italicized) when used in this
Amendment, including its preamble and recitals, shall, except where the context
otherwise requires, have the meanings assigned to such terms in the Lease
Agreement or Section 3.1 of this Amendment, as applicable.  The Rules of Usage
set forth in Appendix A of the Lease Agreement shall apply to this Amendment.

ARTICLE II

WAIVER REGARDING
RESTATEMENT OF FINANCIAL STATEMENTS

SECTION 2.1

Waiver Regarding Restatement of Financial Statements.  Under clause (p) of
Section 20.01 of the Lease Agreement, the Lessee made certain representations
regarding its audited financial statements.  The Lessee has subsequently
restated such financial statements and based upon such restatement, a Lease
Event of Default has occurred.  The Lessee has requested the Agent and the
Lessor to waive such Lease Event of Default and the Lessee has agreed to enter
into this Amendment as a material inducement to the Lessor to obtain the waiver
set forth herein.  The Agent and the Lessor hereby waive any Lease Default and
Lease Event of Default that may have occurred as a result of the Lessee’s
representations regarding its audited financial statements and the restatement
of such financial statements.

SECTION 2.2

Reservation of Rights.  The Lessee agrees that this Amendment shall not
constitute (x) a waiver or forbearance by the Lessor, the Agent or the Head
Lessor under any of the Operative Documents, except as expressly set forth
herein, (y) the acceptance by the Lessor, the Agent or the Head Lessor of any
course of conduct by the Lessee or (z) an agreement by the Lessor, the Agent or
the Head Lessor to amend any of the Operative Documents without the required
approvals.  Except as expressly set forth herein, in the First Amendment to Note
Purchase Agreement and in the First Amendment to Intercreditor Agreement, the
Lessee further agrees that the Lessor, the Agent and the Head Lessor reserve all
rights, remedies and options under the Operative Documents to require the Lessee
to perform all of its obligations under the Operative Documents which are then
due and owing or are susceptible of performance, as the case may be.

ARTICLE III

AMENDMENTS

SECTION 3.1

Amendments.  The parties hereto hereby agree as follows:

(a)

From and after the Effective Date (but not before), the following definitions
shall be added in the appropriate alphabetical location to Appendix A of the
Lease Agreement:

“Credit Agreements” means (i) that certain 364-Day Revolving Credit Agreement
and (ii) that certain 3-Year Revolving Credit Agreement, each dated as of June
21, 2002 among the Lessee, as the Borrower, the Lenders from time to time party
thereto, Credit Suisse First Boston, as the Syndication Agent, Keybank National
Association and U.S.  Bank National Association, as Co-Documentation Agents, and
Suntrust Bank, as Administrative Agent, in each case, as the same may be
amended, modified, restated, renewed, increased, replaced, supplemented or
amended and restated; provided, however, for purposes of Section 21.03 of this
Agreement if at any time neither of the Credit Agreements (as the same may be
amended, modified, restated, renewed, increased, replaced, supplemented or
amended and restated) described in clauses (i) and (ii) of this definition is in
effect, the most recent of such Credit Agreements to be in effect shall be
deemed to be in effect.

“Credit Agreement Default” shall mean a “Default” as such term is defined in
each of the Credit Agreements (as in effect from time to time).

“Credit Agreement Event of Default” shall mean an “Event of Default” as such
term is defined in each of the Credit Agreements (as in effect from time to
time).

“First Amendment to Intercreditor Agreement” shall mean the First Amendment to
Intercreditor Agreement among the Agent, the Holders, the Lessor and the Head
Lessor dated as of November 22, 2002 (which was agreed to and acknowledged by
the Lessee and the Servicer).

“First Amendment to Lease Agreement” shall mean this Amendment.

“First Amendment to Note Purchase Agreement” shall mean the First Amendment to
Note Purchase Agreement among the Agent, the Holders and the Lessor dated as of
November 22, 2002.

“Head Lessor Waiver Letter” shall mean that certain letter from the Head Lessor
to the Lessee dated as of January 9, 2002.

“Initial Schedule 3.01” and “Initial Schedule 12.01” shall mean the original
Schedule 3.01 or the original Schedule 12.01, as the case may be, to this
Agreement.

“Lump Sum Base Rental Payment” shall mean, as of the applicable Rent Payment
Date, the amount opposite such Rent Payment Date set forth in Schedule 21.04
attached hereto.

“Lump Sum First Renewal Term” shall have the meaning specified in Section
5.01(a)(ii) of the Lease.

“Post Closing Deliverable” shall have the meaning specified in Section 4.2 of
this Amendment.

“Revised Schedule 3.01” and “Revised Schedule 12.01” shall mean Revised Schedule
3.01 or Revised Schedule 12.01, as the case may be, attached to the First
Amendment to Lease Agreement.

“Stated Maturity Date” shall have the meaning specified in the Note Purchase
Agreement.

“Waiver Letter” shall mean that certain letter from the Agent to the Lessee as
of January 9, 2002.

(b)

The definition of “Rent” in Appendix A of the Lease Agreement shall be deleted
in its entirety and the following definition shall be substituted in its place:

“‘Rent’ shall mean Interim Rent, Base Rent (including the Lump Sum Base Rental
Payment if, as and when paid), Renewal Rent and Supplemental Rent,
collectively.”

(c)

Item (ii) of clause (a) of Section 5.01 of the Lease shall be renumbered item
(iii) and the following new item (ii)shall be added:

“(ii) Upon the payment of the Lump Sum Base Rental Payment, automatically for a
period of fourteen(14) months commencing on the date that is the day after the
expiration of the Base Term and ending fourteen months following the expiration
of the Base Term (the ‘Lump Sum First Renewal Term’).  Notwithstanding anything
to the contrary set forth in this Agreement or any other Operative Document, the
Renewal Rent payable for the Lump Sum First Renewal Term shall be determined in
accordance with Section 21.04(b) and Revised Schedule 3.01; and”




(d)

The first sentence of clause (b) of Section 5.01 of the Lease shall be amended
to add “, other than the Lump Sum First Renewal Term” after “Renewal Term”.

(e)

The following item shall be added to clause (a) of Section 20.03 of the Lease
Agreement after item (ii) therein:

“(iii) Delivery of Information required by the Credit Agreements – The Lessee
shall deliver to the Agent a copy of all information which the Lessee is
required to deliver pursuant to and in accordance with the Credit Agreements
(but only to the extent that such information is not duplicative of information
which Lessee is delivering to the Agent pursuant to this Agreement or
otherwise).”

(f)

The words “[Intentionally Omitted]” shall be deleted under Article XXI and the
following Article and Sections shall be substituted therefor:

“Article XXI
Lump Sum Base Rental Payment

SECTION 21.01.  Delivery of the Credit Agreements.  The Lessee warrants and
represents that it has delivered to the Lessor and the Agent a true, correct and
complete copy of each of the Credit Agreements in effect as of the Effective
Date.

SECTION 21.02.  Delivery of Notices and Amendments.

(a)  The Lessee covenants and agrees that it shall deliver to the Lessor and the
Agent a copy of each demand for performance, notice of Credit Agreement Default,
notice of Credit Agreement Event of Default and requests for indemnification
received by the Lessee under either of the Credit Agreements promptly but in no
event later than within two Business Days after receipt thereof by the Lessee,
and a copy of all notices or responses given by the Lessee under either of the
Credit Agreements with respect to any such demand for performance, Credit
Agreement Default, Credit Agreement Event of Default or request for
indemnification.  In addition, the Lessee shall provide the Lessor and the Agent
with a copy of each and every amendment, modification, restatement, renewal,
increase, replacement, supplement and amendment and restatement of each of the
Credit Agreements within five Business Days after such instrument is executed
and delivered by the parties thereto, it being expressly understood and agreed
that the Lessee shall have the right to enter into amendments, modifications,
restatements, renewals, increases, replacements, supplements and amendments and
restatements (each, a “Credit Agreement Amendment “) of the Credit Agreements
from time to time without the consent of the Agent or the Holders.

(b)  After the execution and delivery of any such Credit Agreement Amendment by
the parties thereto, within 60 days after written request by the Agent, the
Lessor and the Lessee shall enter into an amendment of this Agreement which is
reasonably required to provide the Lessor and the Holders with the substantive
benefits of all covenants (affirmative, negative and financial) and Credit
Agreement Defaults and Credit Agreement Events of Default as set forth in the
Credit Agreements (as amended from time to time); provided, however, any
remedies for breaches thereof shall be limited as set forth in Sections 21.04
and 21.05.  If the Agent has not requested an amendment of this Agreement or the
other Operative Documents with respect to any such Credit Agreement Amendment,
the Lessee may request the Lessor, the Agent, the Holders, and the Head Lessor
to enter into an amendment of the Operative Documents to which such Persons are
a party if such amendment is required in order to conform the provisions of this
Article XXI to applicable provisions of the Credit Agreement, as amended by a
Credit Agreement Amendment) but only so long as after giving effect thereto the
rights of such Persons under the Operative Documents are not adversely affected
(as reasonably determined by each such Person affected by such proposed
amendment).  Notwithstanding anything to the contrary in this Article XXI, it is
expressly understood and agreed that the effectiveness of any such Credit
Agreement Amendment shall not be affected by the existence or non-existence of
any conforming amendment hereto.

SECTION 21.03.  Performance of Credit Agreements.

The Lessee covenants and agrees that it shall perform all obligations under the
Credit Agreements (as in effect from time to time) including, without
limitation, all affirmative and financial covenants set forth therein and that
it shall not violate any of the negative covenants set forth in such Credit
Agreements, in each case, beyond the expiration of applicable grace, notice and
cure periods.  The Lessee expressly acknowledges that the Agent, upon the
direction of the Required Holders (as defined in the Note Purchase Agreement),
shall have an independent right to demand performance by the Lessee of its
obligations under the Credit Agreements and determine compliance thereto by the
Lessee and that the Agent shall not be bound by any determination by any of the
lenders or agents under either of the Credit Agreements or any waiver or
forbearance entered into or approved thereby.

SECTION 21.04.  Breaches of Credit Agreement; Lump Sum Payment .

(a)  Upon the occurrence of (i) a Credit Agreement Event of Default (whether
declared by the administrative agent and/or the lenders under the Credit
Agreements, or by the Agent in its reasonable discretion (after direction from
the Required Holders) or (ii) upon the determination by the Agent in its
reasonable discretion (after direction from the Required Holders)) that (A) any
representation or warranty of the Lessee made or deemed to be made under Article
V of the First Amendment to Lease Agreement is incorrect when made or deemed to
have been made in any material respect or (B) the Lessee has breached any
covenants under this Article XXI or under clause (c) of Section 4.1 of the First
Amendment to Lease Agreement (and with respect to breaches other than under
Section 21.03 and 21.04 and breaches relating to the payment of money, such
breach has continued for a period of thirty (30) days after the Agent’s written
notice thereof to the Lessee), then, on the next Rent Payment Date after written
notice has been given by the Agent in accordance with this Agreement, the Lessee
shall make a payment of Base Rent due on such Rent Payment Date as set forth on
Schedule 3.01 and the Lump Sum Base Rental Payment (which Lump Sum Base Rental
Payment shall be in addition to the payment of Base Rent due on such Rent
Payment Date as set forth on Schedule 3.01).  The Lump Sum Base Rental Payment
shall constitute (i) a prepayment of some or all of the Base Rent otherwise
payable from such Rent Payment Date through the remainder of the Base Term (any
such portion determined in accordance with Section 21.04(b)) and (ii) a
prepayment of the Renewal Rent for the Lump Sum First Renewal Term (as set forth
on the Revised Schedule 3.01).  Such Lump Sum Base Rental Payment shall be paid
by the Lessor to the Agent in accordance with the Assignment of Lease and
applied by the Holders as an optional prepayment in full of the Notes, as a
result of which the Mortgage shall be released and discharged subject to the
provisions of the Operative Documents.  Notwithstanding anything to the contrary
set forth in this Agreement or any other Operative Document, neither the
existence of a Credit Agreement Default or Credit Agreement Event of Default nor
any misrepresentation by the Lessee under Article V of the First Amendment to
Lease Agreement or breach by the Lessee of any of its obligations under this
Article XXI or clause (c) of Section 4.1 of the First Amendment to Lease
Agreement shall constitute a Lease Default, Lease Event of Default, Note
Purchase Agreement Default, Note Purchase Agreement Event of Default, Head Lease
Default (as defined in the Note Purchase Agreement) or Head Lease Event of
Default (as defined in the Note Purchase Agreement) and the sole and exclusive
remedies of Lessor (or the Agent under the Assignment of Lease) as a consequence
thereof shall be as set forth in Section 21.05.

(b)  Revised Schedule 3.01 reflects the manner in which a Lump Sum Base Rental
Payment, if made pursuant hereto, shall be applied to the prepayment of the Base
Rent and the amount to be applied to the prepayment of Renewal Rent by setting
forth for each Rent Payment Date (i) the Base Rent payable, (ii) the portion of
Base Rent that shall be prepaid by the Lump Sum Base Rental Payment (the
“Prepayable Base Rent”), (iii) the portion of Base Rent that shall not be
prepaid by the Lump Sum Base Rental Payment (the “Non-Prepayable Base Rent”) and
(iv) the portion of the Lump Sum Base Rental Payment that shall be applied
against the Renewal Rent for the Lump Sum First Renewal Term.  From and after
the date on which the Lessee makes the Lump Sum Base Rental Payment together
with the Base Rent due on such Rent Payment Date (as set forth on Schedule 3.01)
in accordance with the terms of this Article XXI, Base Rent shall be treated for
purposes of Section 3.01 of this Agreement as consisting only of Non-Prepayable
Base Rent and Lessee shall thereafter pay as Base Rent on each Rent Payment Date
only an amount equal to the Non-Prepayable Base Rent for such Rent Payment Date.
 It is the intention of the parties hereto that the allocation of Base Rent and
Renewal Rent set forth on the Schedule 3.01 and Revised Schedule 3.01 shall be
considered to be a specific allocation of fixed rent within the meaning of
Treasury Regulations Section 1.467-1(c)(2)(ii)(A), the Base Rent or Renewal Rent
for each Rent Payment Date being allocable to the month ended on such Rent
Payment Date.

(c)  If the Lessee becomes obligated to pay and pays the Lump Sum Base Rental
Payment together with the Base Rent due on such Rent Payment Date (as set forth
on Initial Schedule 3.01) in accordance with the terms of this Article XXI, then
(i) there shall be considered to exist a loan from the Lessee to the Lessor
solely for purposes of Section 467 of the Code initially in the amount of the
Lump Sum Base Rental Payment (the “Section 467 Loan”), (ii) the Lessee shall
promptly prepare and deliver to the Lessor a schedule (the “Section 467 Loan
Schedule”) setting forth for each subsequent Rent Payment Date the balance of
the Section 467 Loan and the interest accrued on the Section 467 Loan (the
“Section 467 Loan Interest”), which Section 467 Loan Schedule shall, upon
reasonable approval by the Lessor, be incorporated into the Lease as a part
thereof, and (iii) for federal income tax purposes, the Lessor shall deduct and
the Lessee shall include in income for each taxable year the Section 467 Loan
Interest for such year.

(d)  From and after the date on which the Lessee makes the Lump Sum Base Rental
Payment, together with the Base Rent due on such Rent Payment Date (as set forth
on Schedule 3.01) in accordance with the terms of this Article XXI, (i) the Term
of this Lease shall automatically be extended to include the Lump Sum First
Renewal Term and (ii) the Revised Schedule 12.01 shall automatically become
effective and shall, absent manifest error, without further action by any Person
replace the Schedule 12.01.

SECTION 21.05.  Remedies.  If the Lessee breaches its obligation to pay the Lump
Sum Base Rental Payment in accordance with Section 21.04, the following
exclusive remedies shall apply, it being expressly understood that the Lessor,
the Agent and the Holders, individually and collectively, shall not have any
remedies provided for under Section 17.01 or elsewhere in this Agreement (other
than this Section 21.05) or any other remedies otherwise available to the Lessor
under the laws of the State where the Property is located that are applicable to
the lessor-lessee relationship established by the Lease and that nothing in this
Section 21.05 shall be interpreted or construed in any manner that will permit
the failure of the Lessee to make payment of the Lump Sum Rental Payment to be
treated as or considered to be a Lease Default or Lease Event of Default:

(a)  If the Lump Sum Base Rental Payment is not paid on the due date thereof,
then the Lessee shall pay interest thereon at the interest rate provided for in
the Notes; provided, however, that if such payment is not paid by the third day
after the Lump Sum Base Rental Payment becomes due and payable, then for each
day thereafter until the Lump Sum Base Rental Payment is paid, interest shall
accrue on the Lump Sum Base Rental Payment at the Default Rate.  Lessee
acknowledges its responsibility to pay interest at the Default Rate and late
charges owed to any Holder by reason of Lessee’s failure to pay the Lump Sum
Base Rental Payment in accordance with this clause (a).  All amounts to be paid
under this clause (a) shall be paid by the Lessor to the Agent in accordance
with the Assignment of Lease.

(b)  Until payment of the Lump Sum Base Rental Payment (unless a Lease Default
or Lease Event of Default otherwise exists), the Lessee’s rights under Section
4.01, clause (c) of Section 5.01, Section 11.01, Section 14.01, Section 19.01,
clause (e) of Section 19.02, item (iii) of clause (c) of Section 19.03, clause
(b) of Section 20.03, clause (e) of Section 23.01, Section 27.14 and Section
27.15 of this Agreement shall be limited as if a Lease Event of Default has
occurred and is continuing.

(c)  Until payment of the Lump Sum Base Rental Payment (unless a Lease Default
or Lease Event of Default otherwise exists), the Lessor shall have the right to
inspect the Property in accordance with Section 15.01 as if a Lease Event of
Default has occurred and is continuing.

(d)  The Lessor shall have all rights (which rights, pursuant to the Assignment
of Lease, have been assigned to the Agent) at law, equity or other appropriate
proceeding (including the right to bring a separate suit) (i) to enforce the
Lessee’s obligations under this Article XXI whether or not the Lessor is then
exercising remedies under Section 17.01 of this Agreement based upon a Lease
Event of Default pursuant to the terms of this Agreement (for the avoidance of
doubt, other than with respect to this Article XXI), and (ii) to declare one or
more Lease Defaults or Lease Events of Default pursuant to the terms of this
Agreement (for the avoidance of doubt, other than with respect to this Article
XXI) and to exercise remedies under Section 17.01 of this Agreement based
thereon whether or not the Lessor is then exercising rights under clause (i) of
this sentence.  Each right, power and remedy of the Lessor under this Section
21.05 shall be cumulative and concurrent and in addition to every other right,
power or remedy of the Lessor under this Agreement and the exercise or the
beginning of the exercise by the Lessor of any one or more of the rights, powers
or remedies provided for in this Agreement or the Operative Documents or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Lessor of any or all of such
other rights, powers or remedies.  Other than Revised Schedule 3.01 and Revised
Schedule 12.01, neither the payment nor the failure to pay the Lump Sum Base
Rental Payment shall affect any of the rights, remedies or obligations of the
Lessor or the Lessee under this Agreement or the other Operative Documents to
which they are a party.

SECTION 21.06.  Indemnification.  The Lessee agrees to assume liability for, and
to indemnify, protect, defend, save and keep harmless each Indemnitee, on an
After-Tax Basis, from and against any Claims that may be suffered, imposed on or
asserted against any Indemnitee, arising out of a breach by the Lessee of its
obligations under this Article XXI.  Lessee acknowledges that the foregoing
includes any costs incurred by any Indemnitee in performing any inspections of
any Property if such inspection reveals a violation by Lessee of Section 8.05 of
this Agreement.  The provisions of Section 19.01 of this Agreement (other than
clause (a)) shall apply to this indemnification; provided, however, for purposes
of this Section 21.06, the Lessee shall have no right under Section 19.01 to
exercise any rights granted to the Lessee under said Section 19.01 if a breach
exists under Section 21.04 or if a Lease Default or Lease Event of Default has
occurred and is continuing.”

ARTICLE IV

CONDITIONS PRECEDENT AND POST CLOSING DELIVERIES

SECTION 4.1

Conditions to Effectiveness.  This Amendment shall be and become effective as of
the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied.  Lessor agrees that its execution of this
Amendment shall evidence its agreement that such conditions precedent shall have
been satisfied and that the Effective Date has occurred as of the date of this
Amendment.

(a)

Execution of Amendment, First Amendment to Note Purchase Agreement and the First
Amendment to Intercreditor Agreement.  The Agent, the Lessor and the Lessee
shall have received executed counterparts of this Amendment, the First Amendment
to Note Purchase Agreement and the First Amendment to Intercreditor Agreement
from the parties signatory hereto and thereto and the Effective Date as defined
in each such instrument shall have occurred.

(b)

Incumbency, etc.  The Agent shall have received (with copies for each
Participant) an Officer’s Certificate dated the date hereof of the Lessor and
the Lessee certifying:

(i)

as to the incumbency and signatures of the Person or Persons authorized to
execute and deliver this Amendment and any instruments or agreements required
hereunder,

(ii)

as to an attached copy of one or more resolutions or other authorizations of
each such Person together with an Officer’s Certificate certifying that such
resolutions or other authorizations are in full force and effect on the date
hereof, and which grant such Person the authorization to execute, deliver and
perform this Amendment and any instruments or agreements required hereunder, and

(iii)

that the organizational documents of each such Person have not been modified
since the date on which they were last delivered to the Agent,

upon which certificate the Agent and each Participant may conclusively rely
until it shall have received a further Officer’s Certificate of such Person
canceling or amending such prior certificate.

(c)

Fees.  All reasonable fees and costs and expenses of Mayer, Brown, Rowe & Maw,
Piper Rudnick LLP, Parker Poe Adams and Bernstein LLP, Kelley Drye & Warren LLP
and Moore and Van Allen, PLLC in connection with the negotiation, execution and
delivery of this Amendment, the First Amendment to Note Purchase Agreement and
the First Amendment to Intercreditor Agreement and the transactions contemplated
thereby shall have been paid in full by Lessee.

(d)

Delivery of Amendment, First Amendment to Note Purchase Agreement and First
Amendment to Intercreditor Agreement.  The Lessee shall have delivered this
Amendment, the First Amendment to Note Purchase Agreement and the First
Amendment to Intercreditor Agreement to all Persons entitled thereto under the
Operative Documents to receive delivery hereof and thereof.

(e)

Consent of Residual Value Insurer.  The Residual Value Insurer (as defined in
the Note Purchase Agreement) shall have delivered its written consent to the
execution and delivery of this Amendment and, if required, the First Amendment
to Note Purchase Agreement and the First Amendment to Intercreditor Agreement.
 The form and substance of such consent shall be reasonably satisfactory to the
Lessor and the Agent.

(f)

Opinions.  The Agent shall have received such opinions of counsel as it deems
necessary, dated as of the date of this Amendment and addressed to the Agent and
the other Participants which shall be in form and substance satisfactory to the
Agent and such other Participants.

SECTION 4.2

 Post Closing Deliveries.  On or before February 15, 2003, time being of the
essence as to the Company, the Company shall deliver to the Agent a legal
opinion of Bass, Berry & Sims PLC (or another firm of outside counsel reasonably
satisfactory to the Required Holders (as such term is defined in the Note
Purchase Agreement)) with respect to the due authorization of this Amendment
(the “Post Closing Deliverable”).  The form and content of the Post Closing
Deliverable shall be reasonably satisfactory to the Required Holders.  If the
Company fails to deliver the Post Closing Deliverable in accordance with this
Section 4.2, this Amendment shall be void ab initio.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce the Lessor to enter into this Amendment and to induce the
other Participants to consent to the execution and delivery of this Amendment,
the Lessee hereby reaffirms, as of the date hereof, its representations and
warranties contained in Article XX of the Lease Agreement (other than the
representations set forth in clauses (p) and (r) (as updated by Schedule
20.01(r) to this Amendment) of Section 20.01) and Article IV of each of the
Credit Agreements and additionally represents and warrants unto the Participants
as set forth in this Article V.

SECTION 5.1

Limitation.  Except as expressly provided hereby and by the First Amendment to
Note Purchase Agreement and the First Amendment to Intercreditor Agreement, all
of the representations, warranties, terms, covenants and conditions of the Lease
Agreement and each other Operative Document shall remain unamended and unwaived
and shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms.  The amendments, modifications and
consents set forth herein shall be limited precisely as provided for herein, and
shall not be deemed to be a waiver of, amendment of, consent to or modification
of any other term or provision of the Lease Agreement, any other Operative
Document, or other instrument referred to therein or herein, or of any
transaction or further or future action on the part of the Lessee or any other
Person which would require the consent of such Person.

SECTION 5.2

Offsets and Defenses.  The Lessee has no offsets or defenses to its obligations
under the Operative Documents and no claims or counterclaims against any of the
Participants.

SECTION 5.3

No Default.  After giving effect to this Amendment, the First Amendment to Note
Purchase Agreement and the First Amendment to Intercreditor Agreement, no Lease
Default, Lease Event of Default, Credit Agreement Default or Credit Agreement
Event of Default exists.

SECTION 5.4

Consents and Approvals.  All approvals and consents required to be taken, given
or obtained, as the case may be, by or from any Governmental Authority, any
holder of any Indebtedness (as defined in the Lease Agreement and each of the
Credit Agreements) or any other Person that are necessary in connection with the
execution, delivery and performance of this Amendment and the First Amendment to
Intercreditor Agreement by the Lessee have been taken, given or obtained, as the
case may be, and are in full force and effect.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1

Ratification of and References to the Lease Agreement.  This Amendment shall be
deemed to be an amendment to the Lease Agreement, and the Lease Agreement, as
amended hereby, shall continue in full force and effect and is hereby ratified,
approved and confirmed in each and every respect.  All references (i) to the
Lease Agreement (including references to “this Agreement” which refer to the
Lease Agreement) herein and in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Lease Agreement as amended
hereby, (ii) to the Note Purchase Agreement herein and in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the Note
Purchase Agreement, as amended by the Note Amendment, (iii) to the Intercreditor
Agreement herein and in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Intercreditor Agreement, as amended by
the First Amendment to Intercreditor Agreement and (iv) any of the Lease
Agreement, the Note Purchase Agreement or the Intercreditor Agreement as an
“Operative Document” shall hereafter be deemed to refer to such agreement, as
amended as described in the preceding clauses (i), (ii) and (iii).

SECTION 6.2

Headings.  The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

SECTION 6.3

Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, BUT
EXCLUDING ALL CHOICE OF LAW AND CONFLICTS OF LAW RULES OF SUCH STATE.

SECTION 6.4

Cross-References.  References in this Amendment to any Article or Section are,
unless otherwise specified, to such Article or Section of this Amendment.

SECTION 6.5

Operative Document.  This Amendment is an Operative Document executed pursuant
to the Lease Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Lease Agreement, as amended hereby.

SECTION 6.6

Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

SECTION 6.7

Counterparts.  This Amendment may be executed by the parties hereto in any
number of counterparts and on separate counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.

SECTION 6.8

Assignment of Lease.  The Lessor and the Lessee each acknowledge that, pursuant
to the Assignment of Lease, the Lessor has assigned to the Agent, for the
benefit of the Holders, all of the Lessor’s rights to receive payment of any
Lump Sum Base Rent Payment and to enforce the rights of the Lessor to demand
payment and performance of the obligations of the Lessee under the Lease
Agreement as same may be amended or modified from time to time.

SECTION 6.9

Integration.  This Amendment, the First Amendment to Intercreditor Agreement,
the First Amendment to Note Purchase Agreement and the other Operative Documents
constitute the entire agreement among the parties hereto and thereto regarding
the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.





























IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease Agreement as of the day and year first above written.




INDIANOLA DG PROPERTY, LLC, as the Lessor


By: /s/ Mary J. Garnett­­­­­­­­­­­­­­­­­­­­­­­­­­_________________

Name: Mary J. Garnett
Title: Vice President and Secretary







By: /s/ Rosalinda V. Oasay______________

Name: Rosalinda V. Oasay

Title: Vice President and Assistant

Treasurer




DOLLAR GENERAL CORPORATION, as the Lessee


By: /s/ Wade Smith____________________

Name: Wade Smith
Title: Treasurer



































The undersigned hereby joins in the execution of this First Amendment for the
sole purpose of (i) consenting to the amendments made to the Lease Agreement
pursuant to the terms hereof, (ii) agreeing to be bound by the provisions
thereof expressly applicable to the Agent and the Holders and (iii) confirming
that all actions and determinations made by the Agent and the Holders pursuant
to Article XXI of the Lease Agreement shall be subject to the same duties
applicable to the Holders under the Assignment of Lease.

WILMINGTON TRUST COMPANY, as the Agent


By: /s/ Linda C. Mack_________________

Name: Linda C. Mack
Title: Administrative Account Manager
































Revised Schedule 3.01

Period

 

Indianola  Rent Schedule

 

 

 

Non Prepayable Base Rent

Prepayable Base Rent

Total Base Rent

    

 

    

31-Jul-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-00

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-01

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-02

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-03

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

29-Feb-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-04

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-05

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Aug-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Sep-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Oct-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Nov-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Dec-06

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jan-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

28-Feb-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Mar-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Apr-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-May-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

30-Jun-07

 

$199,104.41

 

 

 

$199,104.41

$198,555.00

$397,659.41

31-Jul-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Aug-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Sep-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Oct-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Nov-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Dec-07

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Jan-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

29-Feb-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Mar-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Apr-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-May-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Jun-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Jul-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Aug-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Sep-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Oct-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Nov-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Dec-08

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Jan-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

28-Feb-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Mar-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Apr-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-May-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

30-Jun-09

 

$73,120.78

 

 

 

$73,120.78

$264,930.98

$338,051.76

31-Jul-09

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-09

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-09

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-09

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-09

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-09

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-10

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-10

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-10

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-10

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-10

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-10

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-11

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-11

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-11

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-11

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-11

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-11

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-12

   

 

 

$0.00

$264,930.98

$264,930.98

29-Feb-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-12

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-12

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-12

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-12

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-12

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-13

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-13

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-13

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-13

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-13

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-13

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-14

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-14

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-14

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-14

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-14

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-14

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-15

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-15

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-15

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-15

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-15

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-15

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-16

   

 

 

$0.00

$264,930.98

$264,930.98

29-Feb-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-16

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-16

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-16

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-16

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-16

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-17

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-17

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-17

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-17

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-17

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-17

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-18

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-18

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-18

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-18

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-18

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-18

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-19

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-19

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-19

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-19

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-19

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-19

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-20

   

 

 

$0.00

$264,930.98

$264,930.98

29-Feb-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-20

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-20

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-20

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-20

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-20

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-21

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-21

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-21

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jul-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Aug-21

   

 

 

$0.00

$264,930.98

$264,930.98

30-Sep-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Oct-21

   

 

 

$0.00

$264,930.98

$264,930.98

30-Nov-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Dec-21

   

 

 

$0.00

$264,930.98

$264,930.98

31-Jan-22

   

 

 

$0.00

$264,930.98

$264,930.98

28-Feb-22

   

 

 

$0.00

$264,930.98

$264,930.98

31-Mar-22

   

 

 

$0.00

$264,930.98

$264,930.98

30-Apr-22

   

 

 

$0.00

$264,930.98

$264,930.98

31-May-22

   

 

 

$0.00

$264,930.98

$264,930.98

30-Jun-22

   

 

 

$0.00

$264,930.98

$264,930.98

Lump Sum First Renewal Rent

Prepayable Renewal Rent

Total Renewal Rent

31-Jul-22

      

$264,930.98

$264,930.98

31-Aug-22

      

$264,930.98

$264,930.98

30-Sep-22

      

$264,930.98

$264,930.98

31-Oct-22

      

$264,930.98

$264,930.98

30-Nov-22

      

$264,930.98

$264,930.98

31-Dec-22

      

$264,930.98

$264,930.98

31-Jan-23

      

$264,930.98

$264,930.98

28-Feb-23

      

$264,930.98

$264,930.98

31-Mar-23

      

$264,930.98

$264,930.98

30-Apr-23

      

$264,930.98

$264,930.98

31-May-23

      

$264,930.98

$264,930.98

30-Jun-23

      

$264,930.98

$264,930.98

31-Jul-22

      

$264,930.98

$264,930.98

31-Aug-22

      

$264,930.98

$264,930.98





























Revised Schedule 12.01

   

Lump Sum

      

Base Rental

 

Recalculated

Period

Termination Value

 

Payment

 

Termination Value

      

31-Jul-00

43,579,175

 

27,900,000

 

15,679,175

31-Aug-00

43,501,235

 

27,900,000

 

15,601,235

30-Sep-00

43,423,296

 

27,900,000

 

15,523,296

31-Oct-00

43,345,356

 

27,900,000

 

15,445,356

30-Nov-00

43,266,997

 

27,900,000

 

15,366,997

31-Dec-00

43,189,058

 

27,900,000

 

15,289,058

31-Jan-01

43,111,118

 

27,900,000

 

15,211,118

28-Feb-01

43,032,759

 

27,900,000

 

15,132,759

31-Mar-01

42,954,820

 

27,900,000

 

15,054,820

30-Apr-01

42,876,880

 

27,900,000

 

14,976,880

31-May-01

42,798,521

 

27,900,000

 

14,898,521

30-Jun-01

42,720,582

 

27,900,000

 

14,820,582

31-Jul-01

42,642,642

 

27,900,000

 

14,742,642

31-Aug-01

42,564,283

 

27,900,000

 

14,664,283

30-Sep-01

42,486,343

 

27,900,000

 

14,586,343

31-Oct-01

42,408,404

 

27,900,000

 

14,508,404

30-Nov-01

42,330,464

 

27,900,000

 

14,430,464

31-Dec-01

42,252,105

 

27,900,000

 

14,352,105

31-Jan-02

42,174,166

 

27,900,000

 

14,274,166

28-Feb-02

42,096,226

 

27,900,000

 

14,196,226

31-Mar-02

42,017,867

 

27,900,000

 

14,117,867

30-Apr-02

41,939,928

 

27,900,000

 

14,039,928

31-May-02

41,861,988

 

27,900,000

 

13,961,988

30-Jun-02

41,783,629

 

27,900,000

 

13,883,629

31-Jul-02

41,705,690

 

27,900,000

 

13,805,690

31-Aug-02

41,627,750

 

27,900,000

 

13,727,750

30-Sep-02

41,549,391

 

27,900,000

 

13,649,391

31-Oct-02

41,471,452

 

27,900,000

 

13,571,452

30-Nov-02

41,393,512

 

27,900,000

 

13,493,512

31-Dec-02

41,315,153

 

27,900,000

 

13,415,153

31-Jan-03

41,237,213

 

27,900,000

 

13,337,213

28-Feb-03

41,159,274

 

27,900,000

 

13,259,274

31-Mar-03

41,081,334

 

27,900,000

 

13,181,334

30-Apr-03

41,002,975

 

27,900,000

 

13,102,975

31-May-03

40,925,036

 

27,900,000

 

13,025,036

30-Jun-03

40,847,096

 

27,900,000

 

12,947,096

31-Jul-03

40,768,737

 

27,900,000

 

12,868,737

31-Aug-03

40,690,798

 

27,900,000

 

12,790,798

30-Sep-03

40,612,858

 

27,900,000

 

12,712,858

31-Oct-03

40,534,499

 

27,900,000

 

12,634,499

30-Nov-03

40,456,560

 

27,900,000

 

12,556,560

31-Dec-03

40,378,620

 

27,900,000

 

12,478,620

31-Jan-04

40,300,261

 

27,900,000

 

12,400,261

29-Feb-04

40,222,322

 

27,900,000

 

12,322,322

31-Mar-04

40,144,382

 

27,900,000

 

12,244,382

30-Apr-04

40,066,023

 

27,900,000

 

12,166,023

31-May-04

39,988,083

 

27,900,000

 

12,088,083

30-Jun-04

39,910,144

 

27,900,000

 

12,010,144

31-Jul-04

39,832,204

 

27,900,000

 

11,932,204

31-Aug-04

39,753,845

 

27,900,000

 

11,853,845

30-Sep-04

39,675,906

 

27,900,000

 

11,775,906

31-Oct-04

39,597,966

 

27,900,000

 

11,697,966

30-Nov-04

39,519,607

 

27,900,000

 

11,619,607

31-Dec-04

39,441,668

 

27,900,000

 

11,541,668

31-Jan-05

39,363,728

 

27,900,000

 

11,463,728

28-Feb-05

39,285,369

 

27,900,000

 

11,385,369

31-Mar-05

39,207,430

 

27,900,000

 

11,307,430

30-Apr-05

39,129,490

 

27,900,000

 

11,229,490

31-May-05

39,051,131

 

27,900,000

 

11,151,131

30-Jun-05

38,973,192

 

27,900,000

 

11,073,192

31-Jul-05

38,895,252

 

27,900,000

 

10,995,252

31-Aug-05

38,816,893

 

27,900,000

 

10,916,893

30-Sep-05

38,738,953

 

27,900,000

 

10,838,953

31-Oct-05

38,661,014

 

27,900,000

 

10,761,014

30-Nov-05

38,583,074

 

27,900,000

 

10,683,074

31-Dec-05

38,504,715

 

27,900,000

 

10,604,715

31-Jan-06

38,426,776

 

27,900,000

 

10,526,776

28-Feb-06

38,348,836

 

27,900,000

 

10,448,836

31-Mar-06

38,270,477

 

27,900,000

 

10,370,477

30-Apr-06

38,192,538

 

27,900,000

 

10,292,538

31-May-06

38,114,598

 

27,900,000

 

10,214,598

30-Jun-06

38,036,239

 

27,900,000

 

10,136,239

31-Jul-06

37,958,300

 

27,900,000

 

10,058,300

31-Aug-06

37,880,360

 

27,900,000

 

9,980,360

30-Sep-06

37,802,001

 

27,900,000

 

9,902,001

31-Oct-06

37,724,062

 

27,900,000

 

9,824,062

30-Nov-06

37,646,122

 

27,900,000

 

9,746,122

31-Dec-06

37,567,763

 

27,900,000

 

9,667,763

31-Jan-07

37,489,823

 

27,900,000

 

9,589,823

28-Feb-07

37,411,884

 

27,900,000

 

9,511,884

31-Mar-07

37,333,944

 

27,900,000

 

9,433,944

30-Apr-07

37,255,585

 

27,900,000

 

9,355,585

31-May-07

37,177,646

 

27,900,000

 

9,277,646

30-Jun-07

37,099,706

 

27,900,000

 

9,199,706

31-Jul-07

37,021,347

 

27,833,624

 

9,187,723

31-Aug-07

36,943,408

 

27,766,776

 

9,176,632

30-Sep-07

36,865,468

 

27,699,452

 

9,166,016

31-Oct-07

36,787,109

 

27,631,648

 

9,155,461

30-Nov-07

36,709,170

 

27,563,363

 

9,145,807

31-Dec-07

36,631,230

 

27,494,591

 

9,136,639

31-Jan-08

36,552,871

 

27,425,330

 

9,127,541

29-Feb-08

36,474,932

 

27,355,576

 

9,119,356

31-Mar-08

36,396,992

 

27,285,325

 

9,111,667

30-Apr-08

36,319,052

 

27,214,575

 

9,104,477

31-May-08

36,240,693

 

27,143,321

 

9,097,373

30-Jun-08

36,162,754

 

27,071,560

 

9,091,194

31-Jul-08

36,084,814

 

26,999,288

 

9,085,526

31-Aug-08

36,006,455

 

26,926,502

 

9,079,953

30-Sep-08

35,928,516

 

26,853,198

 

9,075,318

31-Oct-08

35,850,576

 

26,779,372

 

9,071,204

30-Nov-08

35,772,217

 

26,705,021

 

9,067,196

31-Dec-08

35,694,278

 

26,630,141

 

9,064,137

31-Jan-09

35,616,338

 

26,554,728

 

9,061,610

28-Feb-09

35,537,979

 

26,478,778

 

9,059,201

31-Mar-09

35,460,040

 

26,402,288

 

9,057,752

30-Apr-09

35,382,100

 

26,325,253

 

9,056,847

31-May-09

35,303,741

 

26,247,670

 

9,056,071

30-Jun-09

35,225,802

 

26,169,535

 

9,056,267

31-Jul-09

35,147,862

 

26,090,844

 

9,057,018

31-Aug-09

35,069,922

 

26,011,593

 

9,058,329

30-Sep-09

34,991,563

 

25,931,778

 

9,059,786

31-Oct-09

34,913,624

 

25,851,394

 

9,062,229

30-Nov-09

34,835,684

 

25,770,439

 

9,065,245

31-Dec-09

34,757,325

 

25,688,908

 

9,068,418

31-Jan-10

34,679,386

 

25,606,796

 

9,072,589

28-Feb-10

34,601,446

 

25,524,100

 

9,077,346

31-Mar-10

34,523,087

 

25,440,816

 

9,082,271

30-Apr-10

34,445,148

 

25,356,939

 

9,088,209

31-May-10

34,367,208

 

25,272,465

 

9,094,743

30-Jun-10

34,288,849

 

25,187,389

 

9,101,460

31-Jul-10

34,210,910

 

25,101,709

 

9,109,201

31-Aug-10

34,132,970

 

25,015,418

 

9,117,552

30-Sep-10

34,054,611

 

24,928,513

 

9,126,098

31-Oct-10

33,976,671

 

24,840,990

 

9,135,681

30-Nov-10

33,898,732

 

24,752,845

 

9,145,887

31-Dec-10

33,820,792

 

24,664,071

 

9,156,721

31-Jan-11

33,742,433

 

24,574,666

 

9,167,767

28-Feb-11

33,664,494

 

24,484,625

 

9,179,869

31-Mar-11

33,586,554

 

24,393,943

 

9,192,611

30-Apr-11

33,508,195

 

24,302,616

 

9,205,580

31-May-11

33,430,256

 

24,210,638

 

9,219,618

30-Jun-11

33,352,316

 

24,118,006

 

9,234,310

31-Jul-11

33,273,957

 

24,024,715

 

9,249,242

31-Aug-11

33,196,018

 

23,930,760

 

9,265,258

30-Sep-11

33,118,078

 

23,836,136

 

9,281,942

31-Oct-11

33,039,719

 

23,740,839

 

9,298,880

30-Nov-11

32,961,780

 

23,644,864

 

9,316,916

31-Dec-11

32,883,840

 

23,548,205

 

9,335,635

31-Jan-12

32,805,481

 

23,450,859

 

9,354,622

29-Feb-12

32,727,541

 

23,352,820

 

9,374,721

31-Mar-12

32,649,602

 

23,254,083

 

9,395,518

30-Apr-12

32,571,662

 

23,154,644

 

9,417,018

31-May-12

32,493,303

 

23,054,497

 

9,438,807

30-Jun-12

32,415,364

 

22,953,637

 

9,461,727

31-Jul-12

32,337,424

 

22,852,059

 

9,485,365

31-Aug-12

32,259,065

 

22,749,759

 

9,509,306

30-Sep-12

32,181,126

 

22,646,730

 

9,534,395

31-Oct-12

32,103,186

 

22,542,969

 

9,560,217

30-Nov-12

32,024,827

 

22,438,468

 

9,586,359

31-Dec-12

31,946,888

 

22,333,225

 

9,613,663

31-Jan-13

31,868,948

 

22,227,232

 

9,641,716

28-Feb-13

31,790,589

 

22,120,485

 

9,670,105

31-Mar-13

31,712,650

 

22,012,978

 

9,699,672

30-Apr-13

31,634,710

 

21,904,706

 

9,730,004

31-May-13

31,556,351

 

21,795,663

 

9,760,688

30-Jun-13

31,478,411

 

21,685,845

 

9,792,567

31-Jul-13

31,400,472

 

21,575,245

 

9,825,227

31-Aug-13

31,322,532

 

21,463,857

 

9,858,675

30-Sep-13

31,244,173

 

21,351,678

 

9,892,496

31-Oct-13

31,166,234

 

21,238,699

 

9,927,534

30-Nov-13

31,088,294

 

21,124,917

 

9,963,377

31-Dec-13

31,009,935

 

21,010,325

 

9,999,610

31-Jan-14

30,931,996

 

20,894,918

 

10,037,078

28-Feb-14

30,854,056

 

20,778,689

 

10,075,367

31-Mar-14

30,775,697

 

20,661,633

 

10,114,064

30-Apr-14

30,697,758

 

20,543,744

 

10,154,014

31-May-14

30,619,818

 

20,425,016

 

10,194,802

30-Jun-14

30,541,459

 

20,305,443

 

10,236,016

31-Jul-14

30,463,520

 

20,185,019

 

10,278,501

31-Aug-14

30,385,580

 

20,063,738

 

10,321,842

30-Sep-14

30,307,221

 

19,941,594

 

10,365,627

31-Oct-14

30,229,281

 

19,818,581

 

10,410,701

30-Nov-14

30,151,342

 

19,694,692

 

10,456,650

31-Dec-14

30,073,402

 

19,569,922

 

10,503,481

31-Jan-15

29,995,043

 

19,444,263

 

10,550,780

28-Feb-15

29,917,104

 

19,317,711

 

10,599,393

31-Mar-15

29,839,164

 

19,190,257

 

10,648,907

30-Apr-15

29,760,805

 

19,061,897

 

10,698,908

31-May-15

29,682,866

 

18,932,623

 

10,750,242

30-Jun-15

29,604,926

 

18,802,429

 

10,802,497

31-Jul-15

29,526,567

 

18,671,309

 

10,855,258

31-Aug-15

29,448,628

 

18,539,255

 

10,909,372

30-Sep-15

29,370,688

 

18,406,262

 

10,964,426

31-Oct-15

29,292,329

 

18,272,322

 

11,020,007

30-Nov-15

29,214,390

 

18,137,430

 

11,076,960

31-Dec-15

29,136,450

 

18,001,577

 

11,134,873

31-Jan-16

29,058,510

 

17,864,757

 

11,193,753

29-Feb-16

28,980,151

 

17,726,963

 

11,253,188

31-Mar-16

28,902,212

 

17,588,189

 

11,314,023

30-Apr-16

28,824,272

 

17,448,428

 

11,375,845

31-May-16

28,745,913

 

17,307,671

 

11,438,242

30-Jun-16

28,667,974

 

17,165,913

 

11,502,061

31-Jul-16

28,590,034

 

17,023,146

 

11,566,888

31-Aug-16

28,511,675

 

16,879,363

 

11,632,312

30-Sep-16

28,433,736

 

16,734,557

 

11,699,178

31-Oct-16

28,355,796

 

16,588,720

 

11,767,076

30-Nov-16

28,277,437

 

16,441,846

 

11,835,591

31-Dec-16

28,199,498

 

16,293,926

 

11,905,572

31-Jan-17

28,121,558

 

16,144,953

 

11,976,604

28-Feb-17

28,043,199

 

15,994,921

 

12,048,278

31-Mar-17

27,965,260

 

15,843,820

 

12,121,439

30-Apr-17

27,887,320

 

15,691,645

 

12,195,675

31-May-17

27,809,380

 

15,538,386

 

12,270,994

30-Jun-17

27,731,021

 

15,384,036

 

12,346,985

31-Jul-17

27,653,082

 

15,228,588

 

12,424,493

31-Aug-17

27,575,142

 

15,072,034

 

12,503,108

30-Sep-17

27,496,783

 

14,914,366

 

12,582,418

31-Oct-17

27,418,844

 

14,755,575

 

12,663,268

30-Nov-17

27,340,904

 

14,595,655

 

12,745,249

31-Dec-17

27,262,545

 

14,434,596

 

12,827,949

31-Jan-18

27,184,606

 

14,272,392

 

12,912,214

28-Feb-18

27,106,666

 

14,109,032

 

12,997,633

31-Mar-18

27,028,307

 

13,944,511

 

13,083,796

30-Apr-18

26,950,368

 

13,778,818

 

13,171,549

31-May-18

26,872,428

 

13,611,946

 

13,260,481

30-Jun-18

26,794,069

 

13,443,887

 

13,350,182

31-Jul-18

26,716,130

 

13,274,632

 

13,441,498

31-Aug-18

26,638,190

 

13,104,172

 

13,534,018

30-Sep-18

26,560,250

 

12,932,499

 

13,627,751

31-Oct-18

26,481,891

 

12,759,604

 

13,722,287

30-Nov-18

26,403,952

 

12,585,479

 

13,818,472

31-Dec-18

26,326,012

 

12,410,115

 

13,915,897

31-Jan-19

26,247,653

 

12,233,503

 

14,014,151

28-Feb-19

26,169,714

 

12,055,633

 

14,114,080

31-Mar-19

26,091,774

 

11,876,498

 

14,215,276

30-Apr-19

26,013,415

 

11,696,088

 

14,317,327

31-May-19

25,935,476

 

11,514,395

 

14,421,081

30-Jun-19

25,857,536

 

11,331,408

 

14,526,128

31-Jul-19

25,779,177

 

11,147,119

 

14,632,059

31-Aug-19

25,701,238

 

10,961,518

 

14,739,720

30-Sep-19

25,623,298

 

10,774,596

 

14,848,701

31-Oct-19

25,544,939

 

10,586,345

 

14,958,594

30-Nov-19

25,466,999

 

10,396,753

 

15,070,246

31-Dec-19

25,389,060

 

10,205,812

 

15,183,247

31-Jan-20

25,311,120

 

10,013,513

 

15,297,607

29-Feb-20

25,232,761

 

9,819,845

 

15,412,917

31-Mar-20

25,154,822

 

9,624,798

 

15,530,023

30-Apr-20

25,076,882

 

9,428,364

 

15,648,518

31-May-20

24,998,523

 

9,230,531

 

15,767,992

30-Jun-20

24,920,584

 

9,031,291

 

15,889,293

31-Jul-20

24,842,644

 

8,830,633

 

16,012,011

31-Aug-20

24,764,285

 

8,628,546

 

16,135,739

30-Sep-20

24,686,346

 

8,425,022

 

16,261,324

31-Oct-20

24,608,406

 

8,220,049

 

16,388,357

30-Nov-20

24,530,047

 

8,013,617

 

16,516,430

31-Dec-20

24,452,108

 

7,805,717

 

16,646,391

31-Jan-21

24,374,168

 

7,596,336

 

16,777,832

28-Feb-21

24,295,809

 

7,385,466

 

16,910,343

31-Mar-21

24,217,869

 

7,173,095

 

17,044,775

30-Apr-21

24,139,930

 

6,959,212

 

17,180,717

31-May-21

24,061,990

 

6,743,808

 

17,318,182

30-Jun-21

23,983,631

 

6,526,870

 

17,456,761

31-Jul-21

23,905,692

 

6,308,389

 

17,597,303

31-Aug-21

23,827,752

 

6,088,353

 

17,739,400

30-Sep-21

23,749,393

 

5,866,750

 

17,882,643

31-Oct-21

23,671,454

 

5,643,571

 

18,027,883

30-Nov-21

23,593,514

 

5,418,803

 

18,174,711

31-Dec-21

23,515,155

 

5,192,436

 

18,322,719

31-Jan-22

23,437,216

 

4,964,458

 

18,472,757

28-Feb-22

23,359,276

 

4,734,858

 

18,624,418

31-Mar-22

23,280,917

 

4,503,623

 

18,777,294

30-Apr-22

23,202,978

 

4,270,743

 

18,932,235

31-May-22

23,125,038

 

4,036,205

 

19,088,833

30-Jun-22

23,046,679

 

3,800,000

 

19,246,680


























Revised Schedule 20.01(r)

Material Adverse Litigation




Any shareholder litigation and related proceedings arising out of, related to or
in connection with the Lessee’s restatement of its audited financial statements
for its Fiscal Years 1998 and 1999 and its unaudited financial statements and
information released prior to April 30, 2001, for its Fiscal Year 2000.


























Revised Schedule 21.04

   

Lump Sum

Base Rental

Payment

        

Period

          

31-Jul-00

 

27,900,000

   

31-Aug-00

 

27,900,000

   

30-Sep-00

 

27,900,000

   

31-Oct-00

 

27,900,000

   

30-Nov-00

 

27,900,000

   

31-Dec-00

 

27,900,000

   

31-Jan-01

 

27,900,000

   

28-Feb-01

 

27,900,000

   

31-Mar-01

 

27,900,000

   

30-Apr-01

 

27,900,000

   

31-May-01

 

27,900,000

   

30-Jun-01

 

27,900,000

   

31-Jul-01

 

27,900,000

   

31-Aug-01

 

27,900,000

   

30-Sep-01

 

27,900,000

   

31-Oct-01

 

27,900,000

   

30-Nov-01

 

27,900,000

   

31-Dec-01

 

27,900,000

   

31-Jan-02

 

27,900,000

   

28-Feb-02

 

27,900,000

   

31-Mar-02

 

27,900,000

   

30-Apr-02

 

27,900,000

   

31-May-02

 

27,900,000

   

30-Jun-02

 

27,900,000

   

31-Jul-02

 

27,900,000

   

31-Aug-02

 

27,900,000

   

30-Sep-02

 

27,900,000

   

31-Oct-02

 

27,900,000

   

30-Nov-02

 

27,900,000

   

31-Dec-02

 

27,900,000

   

31-Jan-03

 

27,900,000

   

28-Feb-03

 

27,900,000

   

31-Mar-03

 

27,900,000

   

30-Apr-03

 

27,900,000

   

31-May-03

 

27,900,000

   

30-Jun-03

 

27,900,000

   

31-Jul-03

 

27,900,000

   

31-Aug-03

 

27,900,000

   

30-Sep-03

 

27,900,000

   

31-Oct-03

 

27,900,000

   

30-Nov-03

 

27,900,000

   

31-Dec-03

 

27,900,000

   

31-Jan-04

 

27,900,000

   

29-Feb-04

 

27,900,000

   

31-Mar-04

 

27,900,000

   

30-Apr-04

 

27,900,000

   

31-May-04

 

27,900,000

   

30-Jun-04

 

27,900,000

   

31-Jul-04

 

27,900,000

   

31-Aug-04

 

27,900,000

   

30-Sep-04

 

27,900,000

   

31-Oct-04

 

27,900,000

   

30-Nov-04

 

27,900,000

   

31-Dec-04

 

27,900,000

   

31-Jan-05

 

27,900,000

   

28-Feb-05

 

27,900,000

   

31-Mar-05

 

27,900,000

   

30-Apr-05

 

27,900,000

   

31-May-05

 

27,900,000

   

30-Jun-05

 

27,900,000

   

31-Jul-05

 

27,900,000

   

31-Aug-05

 

27,900,000

   

30-Sep-05

 

27,900,000

   

31-Oct-05

 

27,900,000

   

30-Nov-05

 

27,900,000

   

31-Dec-05

 

27,900,000

   

31-Jan-06

 

27,900,000

   

28-Feb-06

 

27,900,000

   

31-Mar-06

 

27,900,000

   

30-Apr-06

 

27,900,000

   

31-May-06

 

27,900,000

   

30-Jun-06

 

27,900,000

   

31-Jul-06

 

27,900,000

   

31-Aug-06

 

27,900,000

   

30-Sep-06

 

27,900,000

   

31-Oct-06

 

27,900,000

   

30-Nov-06

 

27,900,000

   

31-Dec-06

 

27,900,000

   

31-Jan-07

 

27,900,000

   

28-Feb-07

 

27,900,000

   

31-Mar-07

 

27,900,000

   

30-Apr-07

 

27,900,000

   

31-May-07

 

27,900,000

   

30-Jun-07

 

27,900,000

   

31-Jul-07

 

27,833,624

   

31-Aug-07

 

27,766,776

   

30-Sep-07

 

27,699,452

   

31-Oct-07

 

27,631,649

   

30-Nov-07

 

27,563,364

   

31-Dec-07

 

27,494,592

   

31-Jan-08

 

27,425,331

   

29-Feb-08

 

27,355,577

   

31-Mar-08

 

27,285,326

   

30-Apr-08

 

27,214,576

   

31-May-08

 

27,143,322

   

30-Jun-08

 

27,071,561

   

31-Jul-08

 

26,999,289

   

31-Aug-08

 

26,926,503

   

30-Sep-08

 

26,853,199

   

31-Oct-08

 

26,779,373

   

30-Nov-08

 

26,705,022

   

31-Dec-08

 

26,630,142

   

31-Jan-09

 

26,554,729

   

28-Feb-09

 

26,478,779

   

31-Mar-09

 

26,402,289

   

30-Apr-09

 

26,325,254

   

31-May-09

 

26,247,671

   

30-Jun-09

 

26,169,536

   

31-Jul-09

 

26,090,845

   

31-Aug-09

 

26,011,594

   

30-Sep-09

 

25,931,779

   

31-Oct-09

 

25,851,395

   

30-Nov-09

 

25,770,440

   

31-Dec-09

 

25,688,909

   

31-Jan-10

 

25,606,797

   

28-Feb-10

 

25,524,101

   

31-Mar-10

 

25,440,817

   

30-Apr-10

 

25,356,940

   

31-May-10

 

25,272,466

   

30-Jun-10

 

25,187,390

   

31-Jul-10

 

25,101,710

   

31-Aug-10

 

25,015,419

   

30-Sep-10

 

24,928,514

   

31-Oct-10

 

24,840,991

   

30-Nov-10

 

24,752,846

   

31-Dec-10

 

24,664,072

   

31-Jan-11

 

24,574,667

   

28-Feb-11

 

24,484,626

   

31-Mar-11

 

24,393,944

   

30-Apr-11

 

24,302,617

   

31-May-11

 

24,210,639

   

30-Jun-11

 

24,118,007

   

31-Jul-11

 

24,024,716

   

31-Aug-11

 

23,930,761

   

30-Sep-11

 

23,836,137

   

31-Oct-11

 

23,740,840

   

30-Nov-11

 

23,644,865

   

31-Dec-11

 

23,548,206

   

31-Jan-12

 

23,450,860

   

29-Feb-12

 

23,352,821

   

31-Mar-12

 

23,254,084

   

30-Apr-12

 

23,154,645

   

31-May-12

 

23,054,498

   

30-Jun-12

 

22,953,638

   

31-Jul-12

 

22,852,060

   

31-Aug-12

 

22,749,760

   

30-Sep-12

 

22,646,731

   

31-Oct-12

 

22,542,970

   

30-Nov-12

 

22,438,469

   

31-Dec-12

 

22,333,226

   

31-Jan-13

 

22,227,233

   

28-Feb-13

 

22,120,486

   

31-Mar-13

 

22,012,979

   

30-Apr-13

 

21,904,707

   

31-May-13

 

21,795,664

   

30-Jun-13

 

21,685,846

   

31-Jul-13

 

21,575,246

   

31-Aug-13

 

21,463,858

   

30-Sep-13

 

21,351,679

   

31-Oct-13

 

21,238,700

   

30-Nov-13

 

21,124,918

   

31-Dec-13

 

21,010,326

   

31-Jan-14

 

20,894,919

   

28-Feb-14

 

20,778,690

   

31-Mar-14

 

20,661,634

   

30-Apr-14

 

20,543,745

   

31-May-14

 

20,425,017

   

30-Jun-14

 

20,305,444

   

31-Jul-14

 

20,185,020

   

31-Aug-14

 

20,063,739

   

30-Sep-14

 

19,941,595

   

31-Oct-14

 

19,818,582

   

30-Nov-14

 

19,694,693

   

31-Dec-14

 

19,569,923

   

31-Jan-15

 

19,444,264

   

28-Feb-15

 

19,317,712

   

31-Mar-15

 

19,190,258

   

30-Apr-15

 

19,061,898

   

31-May-15

 

18,932,624

   

30-Jun-15

 

18,802,430

   

31-Jul-15

 

18,671,310

   

31-Aug-15

 

18,539,256

   

30-Sep-15

 

18,406,263

   

31-Oct-15

 

18,272,323

   

30-Nov-15

 

18,137,431

   

31-Dec-15

 

18,001,578

   

31-Jan-16

 

17,864,758

   

29-Feb-16

 

17,726,964

   

31-Mar-16

 

17,588,190

   

30-Apr-16

 

17,448,429

   

31-May-16

 

17,307,672

   

30-Jun-16

 

17,165,914

   

31-Jul-16

 

17,023,147

   

31-Aug-16

 

16,879,364

   

30-Sep-16

 

16,734,558

   

31-Oct-16

 

16,588,721

   

30-Nov-16

 

16,441,847

   

31-Dec-16

 

16,293,927

   

31-Jan-17

 

16,144,954

   

28-Feb-17

 

15,994,922

   

31-Mar-17

 

15,843,821

   

30-Apr-17

 

15,691,646

   

31-May-17

 

15,538,387

   

30-Jun-17

 

15,384,037

   

31-Jul-17

 

15,228,589

   

31-Aug-17

 

15,072,035

   

30-Sep-17

 

14,914,367

   

31-Oct-17

 

14,755,576

   

30-Nov-17

 

14,595,656

   

31-Dec-17

 

14,434,597

   

31-Jan-18

 

14,272,393

   

28-Feb-18

 

14,109,033

   

31-Mar-18

 

13,944,512

   

30-Apr-18

 

13,778,819

   

31-May-18

 

13,611,947

   

30-Jun-18

 

13,443,888

   

31-Jul-18

 

13,274,633

   

31-Aug-18

 

13,104,173

   

30-Sep-18

 

12,932,500

   

31-Oct-18

 

12,759,605

   

30-Nov-18

 

12,585,480

   

31-Dec-18

 

12,410,116

   

31-Jan-19

 

12,233,504

   

28-Feb-19

 

12,055,634

   

31-Mar-19

 

11,876,499

   

30-Apr-19

 

11,696,089

   

31-May-19

 

11,514,396

   

30-Jun-19

 

11,331,409

   

31-Jul-19

 

11,147,120

   

31-Aug-19

 

10,961,519

   

30-Sep-19

 

10,774,597

   

31-Oct-19

 

10,586,346

   

30-Nov-19

 

10,396,754

   

31-Dec-19

 

10,205,813

   

31-Jan-20

 

10,013,514

   

29-Feb-20

 

9,819,846

   

31-Mar-20

 

9,624,799

   

30-Apr-20

 

9,428,365

   

31-May-20

 

9,230,532

   

30-Jun-20

 

9,031,292

   

31-Jul-20

 

8,830,634

   

31-Aug-20

 

8,628,547

   

30-Sep-20

 

8,425,023

   

31-Oct-20

 

8,220,050

   

30-Nov-20

 

8,013,618

   

31-Dec-20

 

7,805,718

   

31-Jan-21

 

7,596,337

   

28-Feb-21

 

7,385,467

   

31-Mar-21

 

7,173,096

   

30-Apr-21

 

6,959,213

   

31-May-21

 

6,743,809

   

30-Jun-21

 

6,526,871

   

31-Jul-21

 

6,308,390

   

31-Aug-21

 

6,088,354

   

30-Sep-21

 

5,866,751

   

31-Oct-21

 

5,643,572

   

30-Nov-21

 

5,418,804

   

31-Dec-21

 

5,192,437

   

31-Jan-22

 

4,964,459

   

28-Feb-22

 

4,734,859

   

31-Mar-22

 

4,503,624

   

30-Apr-22

 

4,270,744

   

31-May-22

 

4,036,206

   

30-Jun-22

 

3,800,000

 


















